USDC SDNY
DOCUMENT
ELECTRONICALLY FILED                           Law Office of
DOC #:                                  GUY OKSENHENDLER
DATE FILED: 3/19/2020                    194 Burns Street, Suite 1
                                       Forest Hills, New York 11375
                                              (917) 804-8869
                                        goksenhendleresq@aol.com


    VIA ECF                                     DENIED without prejudice to renewal upon
                                                submission of a valid waiver of appearance signed
    The Honorable Mary Kay Vyskocil             by the Defendant. The Court will permit attorneys
    United States District Judge                to appear telephonically only once the Court has
    Southern District of New York
                                                accepted a signed waiver of appearance pursuant
    500 Pearl Street
                                                to Federal Rule of Criminal Procedure 10(b). Note
    New York, New York 10007
                                                that any attorney seeking to appear telephonically
           Re:     United States v. Christopher must be prepared to agree to a schedule for the
                   SDNY Ind. No. 20 cr 160 (M remainder of the case at the conference.
                   Request to Waive Defendant
                   and Permission for Counsel           3/19/2020

    Dear Judge Vyskocil:

            Reference is made to the status conference currently scheduled for March 23, 2020 in the
    above-entitled case. It is respectfully requested in light of the current public health situation that
    counsel be allowed to appear telephonically at the conference and that the appearance of
    defendant Chris Marino be waived. Counsel has spoken to Mr. Marino regarding this request
    and after consultation with counsel, including informing him of his obligation and right to appear
    before the court for such appearance, he knowingly, intelligently and voluntarily agrees to waive
    his right to appear and requests that his appearance be waived. Mr. Marino does not have a
    printer at home and as such can not sign and return a waiver if counsel had forwarded one to
    him. Counsel has previously given Mr. Marino a copy of his indictment at his presentment,
    reviewed the indictment with him and would ask the Court, through counsel, to enter a Not
    Guilty plea on his behalf. He also agrees to abide by whatever schedule the Court establishes at
    the conference regarding discovery, motion and trial dates.

           Should your Honor have any questions regarding this request, please do not hesitate to
    contact counsel immediately. Your consideration of the above request is greatly appreciated.

                                                   Very truly yours,

                                                   /s/   Guy Oksenhendler
                                                   Guy Oksenhendler
